Citation Nr: 0726825	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-37 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his daughter


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied entitlement to a disability 
rating in excess of 30 percent for PTSD.  In an April 2006 
decision, the RO increased the veteran's service-connected 
PTSD disability rating to 50 percent, effective August 29, 
2001.  In July 2007, the veteran was afforded a video-
conference hearing before the undersigned.  A transcript of 
the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During the July 2007 hearing, the veteran stated that his 
condition had worsened since the time of the last VA 
examination.  His representative asked that the veteran be 
afforded a VA examination to determine the current severity 
of his PTSD symptoms.  In addition, a November 2006 letter 
from Dr. G.S., the veteran's VA psychiatrist, stated that the 
veteran had been "admitted to Good Shepherd Home in Ashland 
for exacerbation of his symptoms which were most likely due 
to a worsening of his symptoms of PTSD."  Accordingly, a 
remand is warranted for a VA examination in order to assess 
the current severity of the veteran's service-connected PTSD.  

As the case must be remanded for the foregoing reason, any 
recent VA treatment records and private records should also 
be obtained.  In a letter dated November 2006, the business 
manager of Good Shepherd stated that the veteran was a 
patient there from July 7, 2006 to September 19, 2006.  The 
veteran indicated that he has ongoing treatment at the VA 
treatment facility.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD 
from the Mansfield VA treatment 
facility, dated since December 2006.

2.  Make arrangements to obtain the 
veteran's treatment records for PTSD 
from Good Shepherd Home in Ashland.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his PTSD.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folders were reviewed.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are specifically 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, 
if any, of the veteran's PTSD on his 
social and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) and explain the significance of the 
score.

The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the veteran's service-
connected PTSD and any nonservice- 
connected psychiatric disorders (i.e., 
cognitive disorder and dementia).  If it 
is medically impossible to distinguish 
among symptomatology resulting from the 
several disorders, the examiner should 
state this in the examination report.

A complete rationale for all opinions 
should be provided.

4.  Readjudicate the claim for an 
increased rating for PTSD, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the appellant, he 
should be provided a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

